DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.

Status
This Office Action is in response to the communication filed on 22 February 2021. Claims 1-18 have been cancelled previously, claims 19-20, 22-23, 25-26, and 28-33 have been amended, and no new claims have been added. Therefore, claims 19-33 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continuation
This application is a continuation application of U.S. Application No. 14/916,723 filed on 4 March 2016 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112(b); therefore the Examiner withdraws the rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and 103; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 22 October 2020 and 27 October 2020 were filed after the mailing date of the application on 10 September 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in 

Claims 20, 23, and 26 recite “recogniz[ing] an action of the hand of the customer holding the product”; however, parent claims 29, 31, and 33 each recite “track an action of a hand of the customer regarding the product based on the input image information; recognize the action of the hand of the customer regarding the product based on the tracked action of the hand of the customer; track the product that the customer picks up based on the recognized action of the hand of the customer”. Therefore, the parent claim already tracks and recognizes the customer hand action as picking up (i.e., holding) the product. Nothing more appears required at claims 20, 23, and 26. For purposes of examination, the Examiner is interpreting this as not requiring or indicating any activity beyond what is already required at parent claims 29, 31, and 33.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-21, 23-24, and 26-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 19, 22, and 25 each recite “generate a first promotion information based on the recognized facial expression and the heart rate”. The Examiner has searched for this concept and the only discussion of heart rate is at Applicant ¶ 0042, indicating the invention would “present the promotion information in accordance with the facial expression or heart rate” (emphasis added), and this does not indicate conception of the idea to “generate a first promotion information based on the recognized facial expression and the heart rate” (emphasis added), i.e., that BOTH the facial expression AND the heart rate are considered. The only apparent support is that one or the other of facial expression OR heart rate is considered as a basis for generating a promotion. Therefore, there is a lack of written support for requiring both the facial expression and heart rate to be considered in generating a promotion.


Furthermore, dependent claims 28, 29, 30, 31, 32, and 33 each recite “a second promotion” and/or “a third promotion”, where independent claims 19, 22, and 25 indicate “a first promotion”. The Examiner has searched for the concept of generating (and/or providing) a second or third promotion (beyond, or besides, “a first promotion”) and does not find it. The embodiment being claimed is apparently the first embodiment being discussed at Applicant ¶¶ 0031-0086, where the disclosure consistently refers to generating or providing “the promotion” (see, e.g., Applicant ¶¶ 0042 and 0045). It is apparent that only one promotion or promotion information was described as being conceived for the invention – not two or three. Dependent claims 28, 29, 30, 31, 32, and 33 recite different factors as being used to generate the second and third promotions (i.e., “product and facial expression” at claims 28, 30, and 32, and “product type and facial expression” at claims 29, 31, and 33) in addition to the different ordinal designations as further indication that the claims are attempting to specifically require a separate second and/or third promotion be generated. Therefore, the dependent claims are reciting the requirement to produce at least a second promotion in addition to the first promotion (at claims 28, 30, and 32) and also a third promotion in addition to 
Claims 20-21, 23-24, and 26-27 depend from claims 28, 29, 30, 31, 32, and/or 33, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 20-21, 23-24, and 26-27 are also lacking written support for this issue.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application Publication No. 2011/0112890, hereinafter Chu) in view of Baldwin et al. (U.S. Patent No. 8,984,622, hereinafter Baldwin).

The Examiner notes attempting, for clarity, to address the claim rejections in order of parentage (claim 21 depends from 20, which depends from 29, which depends from 28, which depends from 19, and similar for the other groupings of parallel claims).

Claim 19: Chu discloses a sales promotion system, comprising:
a memory storing instructions (see at least, e.g., ¶ 0030, 0055, 0057; citation by number only hereinafter); and
one or more processors coupled to the memory, wherein the one or more processors are configured to execute the instructions (0031-0032, 0055, 0057) to:
acquire input image information on an image taken of a customer (0034-0037, customer can try on items in front of mirror system that includes image sensor that captures images);
recognize a facial expression of the customer based on the input image information (0034, consumer facial expressions and physical gestures, 0035, determine likes/dislikes based on facial expressions, eye gazes, gestures, 0045, “analyze the images to detect consumer behavior patterns such as an eye gaze direction, an eye gesture, a body gesture, a facial expression”, etc.);
generate a first promotion information based on the recognized facial expression (0034, consumer compares items, iterates back and forth to determine which items the consumer likes best, 0035, determine characteristics of item consumer likes or 
output the generated promotion information (0038, 0040, “present on display 102 a variety of other merchandise items that may be of interest to the consumer”,).
However, Chu does not appear to explicitly disclose recognizing a heart rate of the customer and generating the information based on both the facial expression and the heart rate. Baldwin, though, teaches “identifying and/or authenticating a user of a computing device” (Baldwin at column:lines 1:62-63; citation hereinafter by number only) by capturing image information to use with facial recognition and human pulse or heartbeat (Baldwin at 1:66-2-5, 2:42-50, 7:14-19) for use in a network environment such as the Internet and including primary and supplemental content providers serving content in response to customer requests (Baldwin at 8:62-67). Therefore, where Chu identifies a consumer (see Chu at 0049, consumer wearing one item multiple times, and/or “multiple consumers associated with that demographic”, 0051, “determining a consumer interest level for a merchandise item that the consumer wore previously” and “analyze the order and number of times that each of the first set of images was viewed by the consumer”, 0053, “analyze the order and number of times that each of the first set of images was viewed by the consumer” – each indicating the individual is identified) and facial expression (as cited above), the user identification/authentication of Baldwin, as incorporating heart rate detection or recognition in the identification, can be used by Chu to identify the user of the computer so as to more positively identify the user and make it more difficult to fool or spoof identification security procedures (see Baldwin at 1:13-18, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the sales promotion system of Chu with the user identification of Baldwin in order to recognize both facial expression and heart rate for generating information to be provided so as to better assure user identification.
The rationale for combining in this manner is that recognizing both facial expression and heart rate for generating information to be provided is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to better assure user identification as explained above.

Claim 28: Chu in view of Baldwin discloses the sales promotion system according to claim 19, wherein the input image information further includes a product (0033-0035, merchandise item(s)), the one or more processors are configured to further execute the instructions to:
recognize the facial expression of the customer regarding the product (0033, “determine an interest level that a consumer has for a given merchandise item”, 
generate a second promotion information based on the product and the facial expression of the customer regarding the product (0038, 0040, “present on display 102 a variety of other merchandise items that may be of interest to the consumer”, 0047, “the system can present other similar gold jewelry items to the consumer on a neighboring image display”, 0058 and 0062, display advertisements for other merchandise items of interest to the consumer demographic – other items indicating a second promotion regarding the product). 

Claims 22, 25, 30, and 32 are rejected on the same basis as claims 19 and 28 above since Chu discloses a sales promotion method (claims 22 and 30; Chu at 0031-0032) and a non-transitory computer readable medium storing a sales promotion program causing a computer to perform a sales promotion process (claims 25 and 32; Chu at 0031-0032) comprising the same or similar limitations as at claims 19 and 28 above.

Claims 20, 23, 26, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Baldwin and in further view of Campbell (U.S. Patent Application Publication No. 2013/0117053) and in still further view of Lilley (U.S. Patent Application Publication No. 2009/0306893).


Campbell, however, teaches tracking customer activity with respect to retail product items (Campbell at 0042) using a camera and image analyzer with a frame grabber (Campbell at 0043, 0053) in inventory zones (i.e., a product placement area and where the customer picks up the product; Campbell at 0042) to track customer hand actions (Campbell at 0081, “identify an inventory event by movement of a shopper's hand reaching into a curtain of energy 2304 in front of the one or more inventory zones”) and detect and identify a customer pick-up event as a hand action 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the promotions of Chu in view of Baldwin with the pick-up hand actions of Campbell in order to include a product pickup area in the image and track and recognize a hand action as picking up the product so as to generate and output a promotion.
The rationale for combining in this manner is that including a product pickup area in the image and tracking and recognizing a hand action as picking up the product so as to generate and output a promotion is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.
Chu in view of Baldwin in further view of Campbell, however, does not appear to explicitly disclose identify a product type that corresponds to the tracked product; and generate the promotion information related to the product type and the facial expression of the customer, and that the promotion is a third promotion. Lilley, however, teaches determining interest in a product type “based upon the proximity of consumers 31 to various products as they move about the store 32, as well as the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the promotion providing of Chu in view of Baldwin in further view of Campbell with the product 
The rationale for combining in this manner is that identifying a product type and generating third promotion information for output based on the product type and facial expression is the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claims 20, 23, and 26: Chu in view of Baldwin in further view of Campbell and in still further view of Lilley discloses the sales promotion system, method, and medium storing a program according to claims 29, 31, and 33, wherein the one or more processors are configured to execute the instructions to recognize the action of the hand of the customer of holding the product (Chu at 0034, Campbell at 0010, 0072-0073, 0081, 0085, pick-up event as holding the product, as combined above and using the rationale as combined above).

Claims 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Baldwin in view of Campbell in further view of Lilley and in still further view of Angell et al. (U.S. Patent Application Publication No. 2008/0249859, hereinafter Angell).

Claim 21, 24, and 27: Chu in view of Baldwin in view of Campbell and in further view of Lilley discloses the system, method, and medium storing a program according to claims 20, 23, and 26, but does not appear to explicitly disclose 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the advertisements based on customer tracking of Chu in view of Baldwin in further view of Campbell 
The rationale for combining in this manner is that recognizing the orientation and position of a product is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.

Applicant argues that the 112 rejection is moot based on the amendment, and the Examiner notes that since the dependent claims are now to the unsupported concept of distinct or separate second and/or third promotions (in addition to the first promotion); therefore, the rejection is overcome (in a manner, anyway), and the claims are now rejected under 112(a).

Applicant then argues the §§ 102 and 103 rejections as not disclosing the amended indication of generating a promotion also based on heart rate; however, the argument is considered moot since only pertaining to the amended portion of the claims, which necessitates new grounds of rejection. Please see the current rejections as above.

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

S. Kwon, H. Kim and K. S. Park, "Validation of heart rate extraction using video imaging on a built-in camera system of a smartphone," 2012 Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2012, pp. 2174-2177, doi: 10.1109/EMBC.2012.6346392, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6346392 on 11 May 2021, indicating that smartphone use is “ubiquitous” and “very popular” and that then-current phones provide the capabilities such that “Mobile applications for measuring the heart rate based on their methods launched on the Apple AppStore and Android Market.” (Kwon at 2174).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622